
	

113 HR 5205 : Northern Nevada Land Conservation and Economic Development Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5205
		IN THE SENATE OF THE UNITED STATES
		September 16, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize certain land conveyances involving public lands in northern Nevada to promote economic
			 development and conservation, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Northern Nevada Land Conservation and Economic Development Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Pine Forest Range Recreation Enhancement Act
					Sec. 101. Short title.
					Sec. 102. Definitions.
					Sec. 103. Addition to National Wilderness Preservation System.
					Sec. 104. Administration.
					Sec. 105. Release of wilderness study areas.
					Sec. 106. Wildlife management.
					Sec. 107. Land exchanges.
					Sec. 108. Native American cultural and religious uses.
					Title II—Lyon County Economic Development and Conservation Act
					Sec. 201. Short title; table of contents.
					Sec. 202. Land conveyance to Yerington, Nevada.
					Sec. 203. Addition to National Wilderness Preservation System.
					Sec. 204. Withdrawal.
					Sec. 205. Native American cultural and religious uses.
					Title III—Carlin Economic Self-Determination Act 
					Sec. 301. Conveyance of certain Federal land to City of Carlin, Nevada.
					Title IV—Fernley Economic Self-Determination Act 
					Sec. 401. Definitions.
					Sec. 402. Conveyance of certain Federal land to City of Fernley, Nevada.
					Sec. 403. Release of United States.
					Title V—Restoring Storey County Act 
					Sec. 501. Short title.
					Sec. 502. Definitions.
					Sec. 503. Conveyance of Federal land in Storey County, Nevada.
					Title VI—Elko Motocross and Tribal Conveyance Act 
					Sec. 601. Short title.
					Sec. 602. Definition of Secretary.
					Subtitle A—Elko Motocross Land Conveyance
					Sec. 611. Definitions.
					Sec. 612. Conveyance of land to Elko County.
					Subtitle B—Trust land for Te-moak Tribe of Western Shoshone Indians of Nevada (Elko Band) 
					Sec. 621. Land to be held in trust for the Te-moak Tribe of Western Shoshone Indians of Nevada
			 (Elko Band).
					Title VII—Naval Air Station Fallon Housing and Safety Development Act
					Sec. 701. Short title.
					Sec. 702. Transfer of Department of the Interior land.
					Sec. 703. Water rights.
					Sec. 704. Withdrawal.
			IPine Forest Range Recreation Enhancement Act
			101.Short titleThis title may be cited as the Pine Forest Range Recreation Enhancement Act.
			102.DefinitionsIn this title:
				(1)CountyThe term County means Humboldt County, Nevada.
				(2)MapThe term Map means the map entitled Proposed Pine Forest Range Wilderness Area and dated October 28, 2013.
				(3)SecretaryThe term Secretary means the Secretary of the Interior.
				(4)StateThe term State means the State of Nevada.
				(5)WildernessThe term Wilderness means the Pine Forest Range Wilderness designated by section 103(a).
				103.Addition to National Wilderness Preservation System
				(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately
			 26,000 acres of Federal land managed by the Bureau of Land Management, as
			 generally depicted on the Map, is designated as wilderness and as a
			 component of the National Wilderness Preservation System, to be known as
			 the Pine Forest Range Wilderness.
				(b)Boundary
					(1)Road accessThe boundary of any portion of the Wilderness that is bordered by a road shall be 100 feet from the
			 edge of the road.
					(2)Road AdjustmentsThe Secretary shall—
						(A)reroute the road running through Long Meadow to the west to remove the road from the riparian area;
						(B)reroute the road currently running through Rodeo Flat/Corral Meadow to the east to remove the road
			 from the riparian area;
						(C)except for administrative use, close the road along Lower Alder Creek south of Bureau of Land
			 Management road #2083;
						(D)manage the access road, through Little Onion Basin, on the east side of the wet meadow to retain
			 travel only on the road existing on the date of the enactment of this Act;
			 and
						(E)permanently leave open the Cove Creek road to Little Onion Basin, but close connecting spur roads.
						(3)Little Onion basinRemove Little Onion Basin from the boundaries of the Wilderness and from wilderness designation.
					(4)Reservoir accessThe access road to the Little Onion Reservoir dam will remain open and the boundary of the
			 Wilderness shall be 160 feet downstream from the dam at Little Onion
			 Reservoir to allow public access and dam maintenance.
					(c)Map and legal description
					(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description of the Wilderness.
					(2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as
			 if included in this title, except that the Secretary may correct clerical
			 and typographical errors in the map or legal description.
					(3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management.
					(d)WithdrawalSubject to valid existing rights, the Wilderness is withdrawn from—
					(1)all forms of entry, appropriation, and disposal under the public land laws;
					(2)location, entry, and patent under the mining laws; and
					(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.
					104.Administration
				(a)ManagementSubject to valid existing rights, the Wilderness shall be administered by the Secretary in
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
					(1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act; and
					(2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary.
					(b)LivestockThe grazing of livestock in the Wilderness, if established before the date of enactment of this
			 Act, is compatible with the Wilderness designation and shall continue,
			 subject to such reasonable regulations, policies, and practices as the
			 Secretary considers to be necessary in accordance with—
					(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the
			 101st Congress (House Report 101–405).
					(c)Adjacent management
					(1)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or
			 buffer zone around the Wilderness.
					(2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen, heard, or detected from areas within
			 the Wilderness shall not preclude, limit, control, regulate or determine
			 the conduct or management of the activities or uses outside the boundary
			 of the Wilderness.
					(d)Military overflightsNothing in this Act restricts or precludes—
					(1)low-level overflights of military aircraft over the Wilderness, including military overflights that
			 can be seen, heard, or detected within the Wilderness;
					(2)flight testing and evaluation; or
					(3)the designation or creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the Wilderness.
					(e)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may
			 take such measures in the Wilderness as are necessary for the control of
			 fire, insects, and diseases (including, as the Secretary determines to be
			 appropriate, the coordination of the activities with a State or local
			 agency).
				(f)Wildfire management operationsNothing in this Act shall be construed to preclude a Federal, State, or local agency from
			 conducting wildfire management or prevention operations (including
			 operations using aircraft or mechanized equipment) or to interfere with
			 the authority of the Secretary to authorize mechanical thinning of trees
			 or underbrush to prevent or control the spread of wildfires or the use of
			 mechanized equipment for wildfire pre-suppression and suppression.
				(g)Water rights
					(1)PurposeThe purpose of this subsection is to protect the wilderness recreation value of the land designated
			 as wilderness by this title by means other than a federally reserved water
			 right.
					(2)Statutory constructionNothing in this title—
						(A)constitutes an express or implied reservation by the United States of any water or water rights
			 with respect to the Wilderness;
						(B)affects any water rights in the State (including any water rights held by the United States) in
			 existence on the date of enactment of this Act;
						(C)establishes a precedent with regard to any future wilderness designations;
						(D)affects the interpretation of, or any designation made under, any other Act; or
						(E)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that
			 apportions water among and between the State and other States.
						(3)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to
			 obtain and hold any water rights not in existence on the date of enactment
			 of this Act with respect to the Wilderness.
					(4)New projects
						(A)Definition of water resource facility
							(i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals,
			 ditches, pipelines, wells, hydropower projects, transmission and other
			 ancillary facilities, and other water diversion, storage, and carriage
			 structures.
							(ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers.
							(B)Restriction on new water resource facilitiesExcept as otherwise provided in this title, on or after the date of enactment of this Act, neither
			 the President nor any other officer, employee, or agent of the United
			 States shall fund, assist, authorize, or issue a license or permit for the
			 development of any new water resource facility within the Wilderness, any
			 portion of which is located in the County.
						105.Release of wilderness study areas
				(a)In generalThe Blue Lakes and Alder Creek wilderness study areas not designated as wilderness by section
			 103(a) have been adequately studied for wilderness character and
			 wilderness designation pursuant to section 603 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1782) and are no longer subject to
			 any requirement pertaining to the management of wilderness or wilderness
			 study areas, including the approximately 990 acres in the following
			 locations:
					(1)Lower Adler Creek Basin.
					(2)Little Onion Basin.
					(3)Lands east of Knott Creek reservoir.
					(4)Portions of Corral Meadow and the Blue Lakes trailhead.
					(b)ReleaseAny public land described in subsection (a) that is not designated as wilderness by this Act—
					(1)is no longer subject to—
						(A)section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
						(B)Secretarial Order 3310 issued on December 22, 2010;
						(2)shall be managed in accordance with—
						(A)land management plans adopted under section 202 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1712); and
						(B)cooperative conservation agreements in existence on the date of enactment of this Act; and
						(3)shall be subject to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
					106.Wildlife management
				(a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this
			 title affects or diminishes the jurisdiction of the State with respect to
			 fish and wildlife management, including the regulation of hunting,
			 fishing, and trapping, in the Wilderness.
				(b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 Secretary may conduct any management activities in the Wilderness that are
			 necessary to maintain or restore fish and wildlife populations and the
			 habitats to support those populations, if the activities are carried out—
					(1)consistent with relevant wilderness management plans; and
					(2)in accordance with—
						(A)the Wilderness Act (16 U.S.C. 1131 et seq.); and
						(B)appropriate policies, such as those set forth in Appendix B of the report of the Committee on
			 Interior and Insular Affairs of the House of Representatives accompanying
			 H.R. 2570 of the 101st Congress (House Report 101–405), including the
			 occasional and temporary use of motorized vehicles if the use, as
			 determined by the Secretary, would promote healthy, viable, and more
			 naturally distributed wildlife populations that would enhance wilderness
			 recreation with the minimal impact necessary to reasonably accomplish
			 those tasks, including but not limited to, the hunting or culling of
			 wildlife and access for persons with disabilities.
						(c)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with
			 appropriate policies such as those set forth in Appendix B of the report
			 of the Committee on Interior and Insular Affairs of the House of
			 Representatives accompanying H.R. 2570 of the 101st Congress (House Report
			 101–405), the State may continue to use aircraft, including helicopters,
			 to survey, capture, transplant, monitor, and provide water for wildlife in
			 the Wilderness.
				(d)Emergency ClosuresNothing in this title prohibits a Federal land management agency from establishing or implementing
			 emergency closures or restrictions of the smallest practicable area to
			 provide for public safety, resource conservation, national security, or
			 other purposes as authorized by law. Such an emergency closure shall
			 terminate after a reasonable period of time, but no longer than one year,
			 unless converted to a permanent closure consistent with Federal statute.
				(e)Memorandum of understanding
					(1)In generalThe State, including a designee of the State, may conduct wildlife management activities in the
			 Wilderness—
						(A)in accordance with the terms and conditions specified in the cooperative agreement between the
			 Secretary and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of
			 Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement
			 agreed to by the Secretary and the State; and
						(B)subject to all applicable laws (including regulations).
						(2)References; clark countyFor the purposes of this subsection, any reference to Clark County in the cooperative agreement
			 described in paragraph (1)(A) shall be considered to be a reference to the
			 Pine Forest Range Wilderness.
					107.Land exchanges
				(a)DefinitionsIn this section:
					(1)Federal landThe term Federal land means Federal land in the County that is identified for disposal by the Secretary through the
			 Winnemucca Resource Management Plan.
					(2)Non-Federal landThe term non-Federal land means land identified on the Map as non-Federal lands for exchange.
					(b)Acquisition of land and interests in landConsistent with applicable law and subject to subsection (c), the Secretary may exchange the
			 Federal land for non-Federal land.
				(c)ConditionsEach land exchange under subsection (a) shall be subject to—
					(1)the condition that the owner of the non-Federal land pay not less than 50 percent of all costs
			 relating to the land exchange, including the costs of appraisals, surveys,
			 and any necessary environmental clearances; and
					(2)such additional terms and conditions as the Secretary may require.
					(d)Deadline for completion of land exchangeIt is the intent of Congress that the land exchanges under this section be completed by not later
			 than 5 years after the date of enactment of this Act.
				108.Native American cultural and religious usesNothing in this title alters or diminishes the treaty rights of any Indian tribe (as defined in
			 section 204 of the Indian Self-Determination and Education Assistance Act
			 (25 U.S.C. 450b)).
			IILyon County Economic Development and Conservation Act
			201.Short title; table of contentsThis title may be cited as the Lyon County Economic Development and Conservation Act.
			202.Land conveyance to Yerington, Nevada
				(a)DefinitionsIn this section:
					(1)CityThe term City means the city of Yerington, Nevada.
					(2)Federal landThe term Federal land means the land located in Lyon County and Mineral County, Nevada, that is identified on the map as City of Yerington Sustainable Development Conveyance Lands.
					(3)MapThe term map means the map entitled Yerington Land Conveyance and dated December 19, 2012.
					(4)SecretaryThe term Secretary means the Secretary of the Interior.
					(b)Conveyances of land to city of yerington, Nevada
					(1)In generalNot later than 180 days after the date of enactment of this Act, subject to valid existing rights
			 and notwithstanding the land use planning requirements of sections 202 and
			 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712,
			 1713), the Secretary shall convey to the City, subject to the agreement of
			 the City, all right, title, and interest of the United States in and to
			 the Federal land identified on the map.
					(2)Appraisal to determine fair market valueThe Secretary shall determine the fair market value of the Federal land to be conveyed—
						(A)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
						(B)based on an appraisal that is conducted in accordance with—
							(i)the Uniform Appraisal Standards for Federal Land Acquisition; and
							(ii)the Uniform Standards of Professional Appraisal Practice.
							(3)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
					(4)Applicable lawBeginning on the date on which the Federal land is conveyed to the City, the development of and
			 conduct of activities on the Federal land shall be subject to all
			 applicable Federal laws (including regulations).
					(5)CostsAs a condition of the conveyance of the Federal land under paragraph (1), the City shall pay—
						(A)an amount equal to the appraised value determined in accordance with paragraph (2); and
						(B)all costs related to the conveyance, including all surveys, appraisals, and other administrative
			 costs associated with the conveyance of the Federal land to the City under
			 paragraph (1).
						203.Addition to National Wilderness Preservation System
				(a)DefinitionsIn this section:
					(1)CountyThe term County means Lyon County, Nevada.
					(2)MapThe term map means the map entitled Wovoka Wilderness Area and dated December 18, 2012.
					(3)SecretaryThe term Secretary means the Secretary of Agriculture.
					(4)StateThe term State means the State of Nevada.
					(5)WildernessThe term Wilderness means the approximately 47,449 acres to be known as the Wovoka Wilderness designated by subsection
			 (b)(1).
					(b)Addition to national wilderness preservation system
					(1)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Federal land
			 managed by the Forest Service, as generally depicted on the Map, is
			 designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Wovoka Wilderness.
					(2)BoundaryThe boundary of any portion of the Wilderness that is bordered by a road shall be 150 feet from the
			 centerline of the road.
					(3)Map and legal description
						(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map
			 and legal description of the Wilderness.
						(B)EffectThe map and legal description prepared under subparagraph (A) shall have the same force and effect
			 as if included in this section, except that the Secretary may correct any
			 clerical and typographical errors in the map or legal description.
						(C)AvailabilityEach map and legal description prepared under subparagraph (A) shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service.
						(4)WithdrawalSubject to valid existing rights, the Wilderness is withdrawn from—
						(A)all forms of entry, appropriation, or disposal under the public land laws;
						(B)location, entry, and patent under the mining laws; and
						(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials.
						(c)Administration
					(1)ManagementSubject to valid existing rights, the Wilderness shall be administered by the Secretary in
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that
			 any reference in that Act to the effective date shall be considered to be
			 a reference to the date of enactment of this Act.
					(2)LivestockThe grazing of livestock in the Wilderness, if established before the date of enactment of this
			 Act, shall continue, subject to such reasonable regulations, policies, and
			 practices as the Secretary considers to be necessary, in accordance with—
						(A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
						(B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the
			 101st Congress (House Report 101–405).
						(3)Adjacent management
						(A)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or
			 buffer zone around the Wilderness.
						(B)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen, heard, or detected from areas within
			 the Wilderness shall not preclude, limit, control, regulate, or determine
			 the conduct of the activities or uses outside the boundary of the
			 Wilderness.
						(4)OverflightsNothing in this section restricts or precludes—
						(A)low-level overflights of aircraft over the Wilderness, including military overflights that can be
			 seen, heard, or detected within the Wilderness;
						(B)flight testing and evaluation; or
						(C)the designation or creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the Wilderness.
						(5)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may
			 take any measures in the Wilderness that the Secretary determines to be
			 necessary for the control of fire, insects, and diseases, including, as
			 the Secretary determines to be appropriate, the coordination of the
			 activities with a State or local agency.
					(6)Water rights
						(A)PurposeThe purpose of this paragraph is to protect the wilderness values of the Wilderness by means other
			 than a federally reserved water right.
						(B)Statutory constructionNothing in this paragraph—
							(i)constitutes an express or implied reservation by the United States of any water or water rights
			 with respect to the Wilderness;
							(ii)affects any water rights in the State (including any water rights held by the United States) in
			 existence on the date of enactment of this Act;
							(iii)establishes a precedent with regard to any future wilderness designations;
							(iv)affects the interpretation of, or any designation made under, any other Act; or
							(v)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that
			 apportions water among and between the State and other States.
							(C)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to
			 obtain and hold any water rights not in existence on the date of enactment
			 of this Act with respect to the Wilderness.
						(D)New projects
							(i)Definition of water resource facility
								(I)In generalIn this subparagraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals,
			 ditches, pipelines, wells, hydropower projects, transmission and other
			 ancillary facilities, and other water diversion, storage, and carriage
			 structures.
								(II)ExclusionIn this subparagraph, the term water resource facility does not include wildlife guzzlers.
								(ii)Restriction on new water resource facilities
								(I)In generalExcept as otherwise provided in this section, on or after the date of enactment of this Act,
			 neither the President nor any officer, employee, or agent of the United
			 States shall fund, assist, authorize, or issue a license or permit for the
			 development of any new water resource facility within the Wilderness, any
			 portion of which is located in the County.
								(II)ExceptionIf a permittee within the Bald Mountain grazing allotment submits an application for the
			 development of water resources for the purpose of livestock watering by
			 the date that is 10 years after the date of enactment of this Act, the
			 Secretary shall issue a water development permit within the non-wilderness
			 boundaries of the Bald Mountain grazing allotment for the purposes of
			 carrying out activities under paragraph (2).
								(d)Wildlife management
					(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this
			 section affects or diminishes the jurisdiction of the State with respect
			 to fish and wildlife management, including the regulation of hunting,
			 fishing, and trapping, in the Wilderness.
					(2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 Secretary may conduct any management activities in the Wilderness that are
			 necessary to maintain or restore fish and wildlife populations and the
			 habitats to support the populations, if the activities are carried out—
						(A)consistent with relevant wilderness management plans; and
						(B)in accordance with—
							(i)the Wilderness Act (16 U.S.C. 1131 et seq.); and
							(ii)appropriate policies, such as those set forth in Appendix B of the report of the Committee on
			 Interior and Insular Affairs of the House of Representatives accompanying
			 H.R. 2570 of the 101st Congress (House Report 101–405), including the
			 occasional and temporary use of motorized vehicles and aircraft, if the
			 use, as determined by the Secretary, would promote healthy, viable, and
			 more naturally distributed wildlife populations that would enhance
			 wilderness values with the minimal impact necessary to reasonably
			 accomplish those tasks, including but not limited to, the hunting or
			 culling of wildlife and access for persons with disabilities.
							(3)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with
			 appropriate policies such as those set forth in Appendix B of House Report
			 101–405, the State may continue to use aircraft, including helicopters, to
			 survey, capture, transplant, monitor, and provide water for wildlife
			 populations in the Wilderness.
					(4)Emergency ClosuresNothing in this title prohibits a Federal land management agency from establishing or implementing
			 emergency closures or restrictions of the smallest practicable area to
			 provide for public safety, resource conservation, national security, or
			 other purposes as authorized by law. Such an emergency closure shall
			 terminate after a reasonable period of time, unless converted to a
			 permanent closure consistent with Federal statute.
					(5)Memorandum of understandingThe State, including a designee of the State, may conduct wildlife management activities in the
			 Wilderness—
						(A)in accordance with the terms and conditions specified in the cooperative agreement between the
			 Secretary and the State entitled Memorandum of Understanding: Intermountain Region USDA Forest Service and the Nevada Department of
			 Wildlife State of Nevada and signed by the designee of the State on February 6, 1984, and by the designee of the Secretary
			 on January 24, 1984, including any amendments, appendices, or additions to
			 the agreement agreed to by the Secretary and the State or a designee; and
						(B)subject to all applicable laws (including regulations).
						(e)Wildlife water development projectsSubject to subsection (c), the Secretary shall authorize structures and facilities, including
			 existing structures and facilities, for wildlife water development
			 projects (including guzzlers) in the Wilderness if—
					(1)the structures and facilities will, as determined by the Secretary, enhance wilderness values by
			 promoting healthy, viable, and more naturally distributed wildlife
			 populations; and
					(2)the visual impacts of the structures and facilities on the Wilderness can reasonably be minimized.
					204.Withdrawal
				(a)Definition of withdrawal areaIn this section, the term Withdrawal Area means the land administered by the Forest Service and identified as Withdrawal Area on the map described in section 203(a)(2).
				(b)WithdrawalSubject to valid existing rights, all Federal land within the Withdrawal Area is withdrawn from all
			 forms of—
					(1)entry, appropriation, or disposal under the public land laws;
					(2)location, entry, and patent under the mining laws; and
					(3)operation of the mineral laws, geothermal leasing laws, and mineral materials laws.
					(c)Motorized and mechanical vehicles
					(1)In generalSubject to paragraph (2), use of motorized and mechanical vehicles in the Withdrawal Area shall be
			 permitted only on roads and trails designated for the use of those
			 vehicles, unless the use of those vehicles is needed—
						(A)for administrative purposes; or
						(B)to respond to an emergency.
						(2)ExceptionParagraph (1) does not apply to aircraft (including helicopters).
					205.Native American cultural and religious usesNothing in this title alters or diminishes the treaty rights of any Indian tribe (as defined in
			 section 204 of the Indian Self-Determination and Education Assistance Act
			 (25 U.S.C. 450b)).
			IIICarlin Economic Self-Determination Act 
			301.Conveyance of certain Federal land to City of Carlin, Nevada
				(a)DefinitionsIn this title:
					(1)CityThe term City means the City of Carlin, Nevada.
					(2)Federal landThe term Federal land means the approximately 1329 acres of land located in the City of Carlin, Nevada, that is
			 identified on the map as Carlin Selected Parcels.
					(3)MapThe term map means the map entitled Proposed Carlin, Nevada Land Sales map dated October 25, 2013.
					(b)Conveyance requiredSubject to valid existing rights and notwithstanding the land use planning requirements of sections
			 202 and 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712, 1713), not later than 180 days after the date on which the
			 Secretary of the Interior receives a request from the City for the Federal
			 land, the Secretary shall convey to the City, without consideration, all
			 right, title, and interest of the United States to and in the Federal
			 land.
				(c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
				(d)CostsAt closing for the conveyance authorized under subsection (b) the City shall pay or reimburse the
			 Secretary, as appropriate, for the reasonable transaction and
			 administrative personnel costs associated with the conveyance authorized
			 under such subsection, including the costs of title searches, maps, and
			 boundary and cadastral surveys.
				(e)Release of United StatesUpon making the conveyance under subsection (b), notwithstanding any other provision of law, the
			 United States is released from any and all liabilities or claims of any
			 kind or nature arising from the presence, release, or threat of release of
			 any hazardous substance, pollutant, contaminant, petroleum product (or
			 derivative of a petroleum product of any kind), solid waste, mine
			 materials or mining related features (including tailings, overburden,
			 waste rock, mill remnants, pits, or other hazards resulting from the
			 presence of mining related features) on the Federal land in existence on
			 or before the date of the conveyance.
				(f)WithdrawalSubject to valid existing rights, the Federal land identified for conveyance shall be withdrawn
			 from all forms of—
					(1)entry, appropriation, or disposal under the public land laws;
					(2)location, entry, and patent under the mining laws; and
					(3)disposition under the mineral leasing, mineral materials and geothermal leasing laws.
					IVFernley Economic Self-Determination Act 
			401.DefinitionsIn this title:
				(1)CityThe term City means the City of Fernley, Nevada.
				(2)Federal landThe term Federal land means the land located in the City of Fernley, Nevada, that is identified as Proposed Sale Parcels on the map.
				(3)MapThe term map means the map entitled Proposed Fernley, Nevada, Land Sales and dated January 25, 2013.
				402.Conveyance of certain Federal land to City of Fernley, Nevada
				(a)Conveyance authorizedSubject to valid existing rights and notwithstanding the land use planning requirements of sections
			 202 and 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712, 1713), not later than 180 days after the date on which the
			 Secretary of the Interior receives a request from the City for the Federal
			 land, the Secretary shall convey to the City, without consideration, all
			 right, title, and interest of the United States to and in the Federal
			 land.
				(b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
				(c)Reservation of easements and rights-of-WayThe City and the Bureau of Reclamation may retain easements or rights-of-way on the Federal land to
			 be conveyed, including easements or rights-of-way that the Bureau of
			 Reclamation determines are necessary to carry out—
					(1)the operation and maintenance of the Truckee Canal Irrigation District Canal; or
					(2)the Newlands Project.
					(d)CostsAt closing for the conveyance authorized under subsection (a), the City shall pay or reimburse the
			 Secretary, as appropriate, for the reasonable transaction and
			 administrative personnel costs associated with the conveyance authorized
			 under such subsection, including the costs of title searches, maps, and
			 boundary and cadastral surveys.
				403.Release of United StatesUpon making the conveyance under section 402, notwithstanding any other provision of law, the
			 United States is released from any and all liabilities or claims of any
			 kind or nature arising from the presence, release, or threat of release of
			 any hazardous substance, pollutant, contaminant, petroleum product (or
			 derivative of a petroleum product of any kind), solid waste, mine
			 materials or mining related features (including tailings, overburden,
			 waste rock, mill remnants, pits, or other hazards resulting from the
			 presence of mining related features) on the Federal land in existence on
			 or before the date of the conveyance.
			VRestoring Storey County Act 
			501.Short titleThis title may be cited as the Restoring Storey County Act.
			502.DefinitionsIn this title:
				(1)CountyThe term County means Storey County, Nevada.
				(2)Federal landThe term Federal land means the approximately 1,745 acres of Federal land identified on the map as BLM Owned - County Request Transfer.
				(3)MapThe term map means the map titled Restoring Storey County Act and dated November 20, 2012.
				(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management.
				503.Conveyance of Federal land in Storey County, NevadaSubject to valid existing rights and notwithstanding the land use planning requirements of sections
			 202 and 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712, 1713), not later than 180 days after the date of the
			 enactment of this Act and if requested by the County, the Secretary shall
			 convey to the County, by quitclaim deed, all surface rights of the United
			 States in and to the Federal land, including any improvements thereon. All
			 costs associated with the conveyance under this section shall be the
			 responsibility of the Bureau of Land Management.
			VIElko Motocross and Tribal Conveyance Act 
			601.Short titleThis title may be cited as the Elko Motocross and Tribal Conveyance Act.
			602.Definition of SecretaryIn this title, the term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management.
			AElko Motocross Land Conveyance
				611.DefinitionsIn this subtitle:
					(1)CountyThe term county means the county of Elko, Nevada.
					(2)MapThe term map means the map entitled Elko Motocross Park and dated April 19, 2013.
					612.Conveyance of land to Elko County
					(a)In generalAs soon as practicable after the date of enactment of this Act, subject to valid existing rights
			 and the provisions of this section, if requested by the county the
			 Secretary shall convey to the county, without consideration, all right,
			 title, and interest of the United States in and to the land described in
			 subsection (b).
					(b)Description of landThe land referred to in subsection (a) consists of approximately 275 acres of land managed by the
			 Bureau of Land Management, Elko District, Nevada, as generally depicted on
			 the map as Elko Motocross Park.
					(c)Map and legal description
						(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the
			 legal description of the parcel to be conveyed under this section.
						(2)Minor errorsThe Secretary may correct any minor error in the map or the legal description.
						(3)AvailabilityThe map and legal description shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
						(d)Use of conveyed landThe land conveyed under this subtitle shall be used only as a motocross, bicycle, off-highway
			 vehicle, or stock car racing area, or for any other public purpose
			 consistent with uses allowed under the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
					(e)Administrative costsThe Secretary shall require the county to pay all survey costs and other administrative costs
			 necessary for the preparation and completion of any patents for, and
			 transfers of title to, the land described in subsection (b).
					BTrust land for Te-moak Tribe of Western Shoshone Indians of Nevada (Elko Band) 
				621.Land to be held in trust for the Te-moak Tribe of Western Shoshone Indians of Nevada (Elko Band)
					(a)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the
			 land described in subsection (b)—
						(1)shall be held in trust by the United States for the benefit and use of the Te-moak Tribe of Western
			 Shoshone Indians of Nevada (Elko Band) (referred to in this subtitle as
			 the Tribe); and
						(2)shall be part of the reservation of the Tribe.
						(b)Description of landThe land referred to in subsection (a) is the approximately 373 acres of land administered by the
			 Bureau of Land Management, as generally depicted on the map as Expansion Area.
					(c)MapThe term map means the map entitled Te-moak Tribal Land Expansion, dated April 19, 2013. This map shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.
					(d)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a
			 survey of the boundary lines to establish the boundaries of the land taken
			 into trust under subsection (a).
					(e)Use of trust land
						(1)GamingLand taken into trust under subsection (a) shall not be eligible, or considered to have been taken
			 into trust, for class II gaming or class III gaming (as those terms are
			 defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C.
			 2703)).
						(2)General uses
							(A)In generalThe Tribe shall use the land taken into trust under subsection (a) only for—
								(i)traditional and customary uses;
								(ii)stewardship conservation for the benefit of the Tribe; or
								(iii)residential or recreational development.
								(B)Other usesIf the Tribe uses any portion of the land taken into trust under subsection (a) for a purpose other
			 than a purpose described in subparagraph (A), the Tribe shall pay to the
			 Secretary an amount that is equal to the fair market value of the portion
			 of the land, as determined by an appraisal.
							(3)Thinning; landscape restorationWith respect to the land taken into trust under subsection (a), the Secretary, in consultation and
			 coordination with the Tribe, may carry out any fuels reduction and other
			 landscape restoration activities on the land that is beneficial to the
			 Tribe and the Bureau of Land Management.
						VIINaval Air Station Fallon Housing and Safety Development Act
			701.Short titleThis title may be cited as the Naval Air Station Fallon Housing and Safety Development Act.
			702.Transfer of Department of the Interior land
				(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior
			 shall transfer to the Secretary of the Navy, without reimbursement, the
			 Federal land described in subsection (b).
				(b)Description of Federal landThe Federal land referred to in subsection (a) is the parcel of approximately 400 acres of land
			 under the jurisdiction of the Secretary of the Interior that—
					(1)is adjacent to Naval Air Station Fallon in Churchill County, Nevada; and
					(2)was withdrawn under Public Land Order 6834 (NV–943–4214–10; N–37875).
					(c)ManagementOn transfer of the Federal land described under subsection (b) to the Secretary of the Navy, the
			 Secretary of the Navy shall have full jurisdiction, custody, and control
			 of the Federal land.
				703.Water rights
				(a)Water rightsNothing in this title shall be construed—
					(1)to establish a reservation in favor of the United States with respect to any water or water right
			 on lands transferred by this title; or
					(2)to authorize the appropriation of water on lands transferred by this title except in accordance
			 with applicable State law.
					(b)Effect on previously acquired or reserved water rightsThis section shall not be construed to affect any water rights acquired or reserved by the United
			 States before the date of the enactment of this Act.
				704.WithdrawalSubject to valid existing rights, the Federal land to be transferred under section 702 is withdrawn
			 from all forms of appropriation under the public land laws, including the
			 mining laws and the mineral leasing and geothermal leasing laws, so long
			 as the land remains under the administrative jurisdiction of the Secretary
			 of the Navy.
			
	Passed the House of Representatives September 15, 2014.Karen L. Haas,Clerk
